Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 1 of 10 Page ID #:3768



 1    Shayla Myers (SBN 264054)
      Mallory Andrews (SBN 312209)
 2    Alex Flores (SBN 303552)
 3    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 4    Los Angeles, CA 90003
      Telephone: (213) 640-3950
 5    Email: smyers@lafla.org
 6           mbandrews@lafla.org
             aeflores@lafla.org
 7
      Attorneys for Gladys Zepeda, Miriam Zamora,
 8    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
      Marquis Ashley, and Ktown for All
 9
10    Additional Attorneys on Next Page

11                         UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13    JANET GARCIA, et al.                 )   CASE NO. 2:19-cv-06182-DSF-PLA
                                           )
14                Plaintiffs,              )
                                           )   PLAINTIFFS’ EVIDENTIARY
15          v.                             )   OBJECTIONS TO EVIDENCE
                                           )   FILED IN OPPOSITION TO
16                                         )   PLAINTIFFS’ MOTION FOR
      CITY OF LOS ANGELES, a               )   ORDER TO SHOW CAUSE RE:
17    municipal entity,                    )   CIVIL CONTEMPT AND
                                           )   SANCTIONS
18                Defendants.              )
                                           )
19                                         )   Complaint Filed Date: July 18, 2019
                                           )
20                                         )
                                           )
21                                         )   Judge:          Hon. Dale S. Fischer
                                           )
                                           )   Hearing Date:   September 21, 2020
22
                                           )   Time:           1:30 p.m.
23                                             Courtroom:      7D
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 2 of 10 Page ID #:3769



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
     HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
     Email: csweetser@sshhlaw.com
 6           kharootun@sshhlaw.com
 7           jwashington@sshhlaw.com

 8   Attorneys for Plaintiffs
 9   Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
11   555 South Flower Street
     Los Angeles, CA 90071
12   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
13          william.smith@kirkland.com
14
     Michael Onufer (SBN 300903)
15   KIRKLAND & ELLIS LLP
     2049 Century Park East
16   Los Angeles, CA 90067
17   Telephone: (310) 552-4200
     Email: michael.onufer@kirkland.com
18
     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
20   Spending
21
22
23
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 3 of 10 Page ID #:3770



 1            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EVIDENTIARY
 2                                      OBJECTIONS
 3         Plaintiffs object to the following evidence filed in support of Defendant City of
 4   Los Angeles’s (“City”) opposition to Plaintiffs’ Motion for Order to Show Cause re:
 5   Civil Contempt and Sanctions.
 6         Objections to Declaration of Howard Wong (Dkt. No. 94)
 7        Objections                                           Ruling
 8   1.   Material Objected to: Wong Decl. ¶ 9                 Sustained:
 9        Statements made about LASAN implementing             Overruled:
          adjustments to protocols.
10
          Grounds for Objection: Lacks foundation that
11        LASAN teams and LASAN members are
          implementing adjusted protocols. Fed. R. Evid. 602
12        (need for personal knowledge).
13
14
15
     2.   Material Objected to: Wong Decl. ¶ 10                Sustained:
16                                                             Overruled:
          Offering photographs into evidence.
17
          Grounds for Objection: Lacks foundation that the
18        photographs are true and accurate depictions of
          something Wong observed. Lacks foundation as to
19        the date or manner by which the notices were
          revised. Fed. R. Evid. 602 (need for personal
20        knowledge); Fed. R. Evid. 901 (authentication).
21
22
23
24
25
26
27
28
                                                1
     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 4 of 10 Page ID #:3771



 1
     3.   Material Objected to: Wong Decl. ¶ 12                 Sustained:
 2
          Statements made about encounters with bulky items Overruled:
 3        during spot cleaning.
 4        Grounds for Objection: Lacks foundation that
          Wong has personal knowledge about what LASAN
 5        did with bulky items or all other personal property
          encountered during spot cleanings. Lacks
 6        foundation as to the reasoning behind treatment of
          all property. Fed. R. Evid. 602 (need for personal
 7        knowledge).
 8
 9        Material Objected to: Wong Decl. ¶ 17
     4.                                                         Sustained:
10        Statement that this form has not been used in other Overruled:
11        comprehensive cleanups; offering photograph into
          evidence.
12        Grounds for Objection: Lacks foundation as to
13        \whether it has been used since. Fed. R. Evid. 602
          (need for personal knowledge). Lacks foundation
14        that the photographs are true and accurate
          depictions of something Wong observed. Fed. R.
15        Evid. 901 (authentication).

16
17
          Material Objected to: Wong Decl. ¶ 18                 Sustained:
     5.
18
          Statements made about what items were removed,        Overruled:
19        disposed of, and stored as part of the Beacon
          ABH/SECZ cleanup, and LSD’s provision of
20        enhanced services.

21        Grounds for Objection: Relevance: statement
          regarding the provision of enhanced services for
22        unhoused residents provides no information
          regarding the City’s compliance with the
23        preliminary injunction. Fed. R. Evid. 401, 403(b)
          (relevance). Lacks foundation as to what happened
24        to all items during the Beacon ABH/SECZ cleanup.
          Fed. R. Evid. 602 (need for personal knowledge).
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 5 of 10 Page ID #:3772



 1        Material Objected to: Wong Decl. ¶ 19
     6.                                                         Sustained:
 2        Statements made about LSD’s cleanup within the        Overruled:
          City’s Hope ABH/SECZ, signs posted within the
 3        area, and LSD’s provision of enhanced services.
 4        Grounds for Objection: Relevance: statement
          regarding the provision of enhanced services for
 5        unhoused residents provides no information
          regarding the City’s compliance with the
 6        preliminary injunction. Fed. R. Evid. 401, 403(b)
          (relevance). Lacks foundation as to what happened
 7        during the Hope ABH/SECZ cleanup. Mr. Wong
          does not appear to have been present during the
 8        cleanup and provides no other information about
          how he would have such knowledge. Fed. R. Evid.
 9        602 (need for personal knowledge);
10         Material Objected to: Wong Decl. ¶ 20            Sustained:
     7.
11        Statements made about what paper notices were     Overruled:
          posted, why and where; offering photograph into
12        evidence.
13        Grounds for Objection: Relevance: statements
          about what the notices were intended to convey
14        provides no information regarding the City’s
          compliance with the preliminary injunction. Fed. R.
15        Evid. 401, 403(b) (relevance). Lacks foundation as
          to why signs were posted and when and where they
16        were posted. Fed. R. Evid. 602 (need for personal
          knowledge).
17
18   8.   Material Objected to: Wong Decl. ¶ 21                 Sustained:
19        Statements made about cleanup operations.             Overruled:
20        Grounds for Objection: Lack of foundation as to
21        LSD’s actions during cleanup operations. Lack of
          foundation regarding LSD’s reasoning behind
22        removal and disposal of property. Fed. R. Evid. 602
          (need for personal knowledge)
23
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 6 of 10 Page ID #:3773



 1
     9.   Material Objected to: Wong Decl. ¶ 22                 Sustained:
 2
          Statements made about LSD’s suspended use of          Overruled:
 3        paper notices and adjustments to protocols.
 4        Grounds for Objection: Lack of foundation as to
          LSD’s actions. Fed. R. Evid. 602 (need for personal
 5        knowledge)
 6
 7
 8
 9
     10. Material Objected to: Wong Decl. ¶ 24                  Sustained:
10
          Statements made about the blue tent reflected in the Overruled:
11        video lodged with the Court; offering photograph
          into evidence.
12
          Grounds for Objection: Lack of foundation as to
13        the location of the blue tent, and whether it was
          contaminated. Fed. R. Evid. 602 (need for personal
14        knowledge). Lacks foundation that the photographs
          are true and accurate depictions of something Wong
15        observed. Fed. R. Evid. 901 (authentication).
16
17
     11. Material Objected to: Wong Decl., Exhibit C            Sustained:
18
          The photographs attached as Exhibit C to Wong’s       Overruled:
19        Declaration.
20        Grounds for Objection: Lacks foundation that the
          photographs are true and accurate depictions of
21        something Wong observed. Fed. R. Evid. 602 (need
          for personal knowledge), Fed. R. Evid 901
22        (authentication).
23
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 7 of 10 Page ID #:3774



 1
     12. Material Objected to: Wong Decl., Exhibit D              Sustained:
 2
          The August 4, 2020 Health Hazard Checklist              Overruled:
 3        attached as Exhibit D to Wong’s Declaration.
 4        Grounds for Objection: Hearsay: the report
          contains out-of-court statements that are offered to
 5        prove the truth of the matter asserted. Lacks
          foundation for business records, which requires
 6        evidence that the record 1) was made at or near the
          time by or with information from a person with
 7        knowledge, 2) was kept in the course of a regularly
          conducted business activity, 3) was made as the
 8        regular practice of that activity, and 4) is shown to
          meet these conditions by the testimony of the
 9        custodian or another qualified witness, as long as 5)
          the opponent does not show that the source of the
10        information or the circumstances of preparation
          indicate a lack of trustworthiness. Fed. R. Evid.
11        801, 803(6) (hearsay).
12
13
14         Objections to Declaration of Domingo Orosco (Dkt. No. 95)
15        Objections                                              Ruling
16   13. Material
          1       Objected to: Orosco Decl. ¶ 7                   Sustained:
17        Statements made about LSD’s protective measures Overruled:
          to adjust operational practices.
18
          Grounds for Objection: Lack of foundation as to
19        LSD’s implementation of adjustments. Fed. R.
          Evid. 602 (need for personal knowledge).
20
21
22
23
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 8 of 10 Page ID #:3775



 1
     14. Material
          2       Objected to: Orosco Decl. ¶ 8                 Sustained:
 2
          Statements made about providing information and Overruled:
 3        reminders regarding the prohibition on the
          enforcement of LAMC 56.11(3)(i) or 10(d) to LSD
 4        personal.
 5        Grounds for Objection: Lack of foundation as to
          what and to whom information and reminders were
 6        provided and who made the statements Fed. R.
          Evid. 602 (need for personal knowledge).
 7
 8
 9
     15. Material Objected to: Orosco Decl. ¶ 22                Sustained:
10
          Statements made about what LSD placed on pre-         Overruled:
11        injunction permanent ABH/SECZ signs.
12        Grounds for Objection: Lack of foundation as to
          LSD’s actions. Fed. R. Evid. 602 (need for personal
13        knowledge).
14
15
16
17
     16. Material Objected to: Orosco Decl. ¶ 23                Sustained:
18
          Statements made about LSD personnel placing           Overruled:
19        overlays over 3,000 pre-injunction ABH/SECZ
          permanent signs.
20
          Grounds for Objection: Lack of foundation as to
21        what, where, when, and how many overlays were
          posted on the ABH/SECZ permanent signs. Fed. R.
22        Evid. 602 (need for personal knowledge).
23
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 9 of 10 Page ID #:3776



 1
     17. Material Objected to: Orosco Decl. ¶ 25                 Sustained:
 2
          Statements made about LSD Supervisor’s                 Overruled:
 3        verification and finding that 3 locations had issues
          with missing overlays including a missing sign.
 4
          Grounds for Objection: Hearsay: LSD
 5        Supervisor’s statements are out-of-court statements
          that are offered to prove the truth of the matter
 6        asserted. Fed. R. Evid. 801 (hearsay). Lack of
          foundation as to the placement of overlays and
 7        where and how many signs were missing overlays.
          Fed. R. Evid. 602 (need for personal knowledge).
 8
 9
     18. Material Objected to: Orosco Decl. ¶ 26                 Sustained:
10
          Statements made about LSD’S reflection that            Overruled:
11        overlays were applied to to approximately 41
          locations at the Raymer ABH on August 11th and
12        August 12th by the field staff assigned to apply
          overlays on the effective date of the Raymer ABH
13        signage.
14        Grounds for Objection: Hearsay: LSD’s
          reflections are out-of-court statements that are
15        offered to prove the truth of the matter asserted.
          Fed. R. Evid. 801 (hearsay). Lack of foundation as
16        to the placement of overlays and where and how
          many signs were missing overlays. Fed. R. Evid.
17        602 (need for personal knowledge)
18
19   19. Material Objected to: Orosco Decl. ¶ 27                 Sustained:
20        Statements made about the investigation findings       Overruled:
          and LSD’s placement of overlays.
21
          Grounds for Objection: Lack of foundation as to
22        where and how many signs were missing overlays
          and LSD’s actions. Fed. R. Evid. 602 (need for
23        personal knowledge).
24
25
26
27
28

     PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
Case 2:19-cv-06182-DSF-PLA Document 98 Filed 09/08/20 Page 10 of 10 Page ID #:3777



 1
 2    Dated: September 8, 2020      Respectfully submitted,
                                    LEGAL AID FOUNDATION OF LOS ANGELES
 3
 4                                  /s/ Shayla Myers _________________________
                                    Shayla Myers
 5
                                    Attorneys for Plaintiffs Gladys Zepeda, Miriam
 6                                  Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
                                    Ashley, James Haugabrook, and Ktown for All
 7
 8                                  SCHONBRUN SEPLOW HARRIS & HOFFMAN
                                    LLP
 9
10                                  /s/ Catherine Sweetser _____________________
                                    Catherine Sweetser
11
                                    Attorneys for All Plaintiffs
12
13                                  KIRKLAND & ELLIS LLP
14
                                    /s/ Benjamin Herbert ______________________
15                                  Benjamin Allen Herbert
16                                  Attorneys for Plaintiffs Ktown for All, Janet Garcia,
                                    Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
17                                  Association for Responsible and Equitable Public
                                    Spending
18
19
20
21
22
23
24
25
26
27
28

      PLAINTIFFS’ EVIDENTIARY OBJECTIONS TO EVIDENCE FILED IN OPPOSITION TO
                   PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE
